FILED
                                                                        JUNE 19, 2018
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III


            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 35409-1-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
JAMES EDWARD RANEY,                           )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       FEARING, J. — James Raney rode in a car that was stopped by a Spokane County

Sheriff’s deputy. When searching the car’s passenger area, the deputy found a bag of

methamphetamine. A jury convicted Raney of possession of a controlled substance:

methamphetamine. On appeal he challenges the admission of the evidence obtained in

the search and contends the warrantless search exceeded the scope of the consent given

by the car’s driver. We hold that the evidence is sufficient to show that the driver did not

limit the scope of the search, and we affirm the conviction.

                                          FACTS

       In the early afternoon of February 20, 2017, Sheriff’s Deputy Timothy Greenfield

assisted another deputy who investigated suspected criminal activity related to a

residence in north Spokane. Deputy Greenfield saw a car pull up on nearby railroad

tracks, stop, and then reverse. Deputy Greenfield, believing that the car contained
No. 35409-1-III
State v. Raney


suspects from the investigation, followed. The car’s driver took a U-turn and sped with

the deputy in pursuit. After the driver turned without a signal, the deputy activated his

emergency lights. The driver pulled into a driveway, but a gate trapped the car from

escape. As the deputy walked to the driver’s side, he saw the passenger lean over and dig

at something on the floorboard.

       Neither of the car’s two occupants were the suspects for which Deputy Timothy

Greenfield looked, but he arrested the driver for operating a car without a valid license or

identification. Deputy Greenfield recognized the passenger as James Raney and arrested

him on a Department of Corrections warrant for escape from community custody.

Because of an inoperable passenger door, Raney crawled across the driver’s seat to exit

the car. Deputy Greenfield saw Raney push some object under the passenger seat with

his foot as he exited.

       After detaining the car’s occupants, Deputy Timothy Greenfield asked the driver

for permission to search the car for registration documents. She consented and told him

the paperwork was in the glove box or the passenger-side visor. Deputy Greenfield did

not find any paperwork in these locations, but noticed under the passenger seat a small,

clear bag containing a crystalline substance. The bag field-tested positive as

methamphetamine.

       In a pretrial CrR 3.5 hearing, James Raney challenged the admission of statements

made to the deputies after he was in custody and before he was given the Miranda

                                             2
No. 35409-1-III
State v. Raney


warnings. Defense counsel did not challenge the validity or scope of the car search. In

fact, during cross-examination of Deputy Timothy Greenfield at the hearing, defense

counsel established that the car’s driver had given permission to conduct a broad search

of the car:

             Q. [Defense counsel.] Not to go too far into your conversation with
       Ms. Dixon [the driver], but at some point during your discussion with Ms.
       Dixon did she tell you, “You can search the whole car and all of my
       stuff”—
             A. Yes.
             Q. — “I don’t have any drugs”?
             A. Yes.

Report of Proceedings (RP) at 45. The State agreed that Raney’s custodial statements

would not be admitted unless they were needed for impeachment if Raney testified.

       At trial, defense counsel did not object to Deputy Timothy Greenfield’s testimony

that he obtained consent to search the vehicle, that he initially entered the vehicle to look

for paperwork he never found, and that he saw a small bag containing white crystals on

the floorboard under the passenger seat. The jury found James Raney guilty of

possession of methamphetamine.

                                       DISCUSSION

       For the first time on appeal, James Raney contends the search of the passenger

area of the car exceeded the scope of the driver’s consent to search. He argues that

admission of the bag found in that search constituted a manifest error of constitutional

magnitude that warrants reversal of his conviction.

                                              3
No. 35409-1-III
State v. Raney


          Generally, this court will not consider a claim of error raised for the first time on

appeal unless it is a manifest error affecting a constitutional right. RAP 2.5(a); State v.

O’Hara, 167 Wn.2d 91, 97-98, 217 P.3d 756 (2009). To support review of an error not

addressed at the trial court, the appellant must demonstrate that the error is truly of

constitutional magnitude and that the error had actual and identifiable consequences on

the appellant’s rights at trial. State v. O’Hara, 167 Wn.2d at 98-99; State v. McFarland,

127 Wn.2d 322, 333, 899 P.2d 1251 (1995).

          Here, James Raney’s claim is of constitutional magnitude. Warrantless searches

of automobiles are per se unreasonable and presumptively unconstitutional except under

a few carefully drawn exceptions to the warrant requirement. State v. Vanhollebeke, 190

Wn.2d 315, 322, 412 P.3d 1274 (2018); State v. Parker, 139 Wn.2d 486, 494, 987 P.2d

73 (1999). The claimed error also had actual consequences because the bag seized during

the warrantless search functioned as the sole evidence to support Raney’s conviction. We

thus address Raney’s claim as a manifest error potentially affecting his constitutional

rights.

          Consent to search is one of the narrowly drawn exceptions to the

unconstitutionality of a warrantless search. State v. Vanhollebeke, 190 Wn.2d at 322.

For a valid consensual search, the consent must be voluntary and granted by someone

with authority to consent. State v. Hastings, 119 Wn.2d 229, 234, 830 P.2d 658 (1992).

A consensual search may go no further than the limits given in the consent, and any

                                                 4
No. 35409-1-III
State v. Raney


express or implied limitations may reduce the scope in duration, area, or intensity. State

v. Reichenbach, 153 Wn.2d 126, 133, 101 P.3d 80 (2004).

       James Raney apparently concedes that the driver had authority to consent and that

the driver’s consent was voluntary. He asserts, however, that the driver limited her

consent to a search for her registration documents in the glovebox and the visor. The

driver did not testify at the CrR 3.5 hearing or at trial. The only evidence of the scope of

the search offered at either proceeding was Deputy Timothy Greenfield’s testimony that

the driver gave him permission to search the entire car for “everything pertinent” to

ownership. RP at 34. Deputy Greenfield did not find the registration paperwork in the

glove box or the visor and continued the search on the cluttered floor of the passenger

area. Because the record indicates that the driver had given consent to search the entire

car, the passenger area was within the scope of that consent.

       When an officer has a valid justification for being in an otherwise protected area

and sees something he or she immediately realizes is evidence associated with criminal

activity, the officer is allowed to seize the evidence under the “plain view” exception to

the warrant requirement. State v. Hatchie, 161 Wn.2d 390, 395, 166 P.3d 698 (2007);

State v. Hudson, 124 Wn.2d 107, 118, 874 P.2d 160 (1994). Here, Deputy Timothy

Greenfield observed the bag from a nonconstitutionally protected area. See State v.

Jones, 163 Wn. App. 354, 361, 266 P.3d 886 (2011) (an officer’s observation of

contraband from an area that is not constitutionally protected is not actually a search).

                                              5
No. 35409-1-111
State v. Raney


Based on his training and experience, Deputy Greenfield reasonably concluded that the

bag contained a controlled substance. See State v. Hudson, 124 Wn.2d at 118 (1994). He

thus held probable cause to seize the bag under the plain view exception to the warrant

requirement.

                                     CONCLUSION

      Because Deputy Timothy Greenfield possessed consent to search the entire car,

James Raney fails to establish that the seizure of the methamphetamine was

unconstitutional. We affirm his conviction.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                  ~         .       ~
                                              Fearing~

WE CONCUR:




   1i~w~,F-·
Siddoway, J.


<2-e_fl·~
Pennell, A.CJ.




                                              6